T.C. Memo. 2007-378



                      UNITED STATES TAX COURT



                DARRELL JOE HARPER, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 21616-06.             Filed December 27, 2007.



     Darrell Joe Harper, pro se.

     R. Scott Shieldes, for respondent.



                        MEMORANDUM OPINION


     GOEKE, Judge:   This matter is before us on petitioner’s

motion under Rule 1621 to vacate our order and decision entered

on November 14, 2007, in which we decided that there was a


     1
       Unless otherwise indicated, all Rule references are to the
Tax Court Rules of Practice and Procedure, and all section
references are to the Internal Revenue Code of 1986, as amended.
                               - 2 -

deficiency in petitioner’s Federal income tax due of $1,101 for

tax year 2004.   The only issue remaining is whether petitioner

has shown that there are appropriate circumstances for vacating

or revising our decision.   We hold that he has not, and therefore

we shall deny petitioner’s motion.

                            Background

     At all times in this case, petitioner resided in Houston,

Texas.

     During a hearing on October 24, 2007, the parties stipulated

that the determinations in a notice of deficiency that respondent

issued to petitioner on September 11, 2006, were correct.

According to the notice of deficiency, petitioner failed to

report and pay taxes on $43 of taxable wages and $8,580 of

unemployment compensation on his 2004 Federal income tax return,

resulting in a deficiency of $1,101 in petitioner’s Federal

income tax for 2004.   At the hearing, petitioner conceded all

legal and factual issues in the case.    The parties moved for

entry of a decision, and an order and decision sustaining

respondent’s determination of petitioner’s deficiency was

entered.

     On November 28, 2007, petitioner filed a motion to vacate

our order and decision pursuant to Rule 162.    Petitioner

apparently seeks to withdraw his concessions but offers no

specific guidance on which concessions he seeks to withdraw or a
                                - 3 -

cognizable reason for doing so.   Petitioner’s arguments in

support of his motion are that he objects to how his tax dollars

are being used, and he feels that respondent is seeking the

amount of his deficiency for an improper purpose.    Petitioner

offered no evidence that respondent has acted improperly in this

case.

                             Discussion

     This Court applies a stringent standard when considering

whether to vacate a judgment entered into by consent of the

parties.   We have upheld such agreements unless the moving party

shows lack of formal consent, fraud, mistake, or a similar

ground.    Dorchester Indus. Inc. v. Commissioner, 108 T.C. 320,

335 (1997), affd. without published opinion 208 F.3d 205 (3d Cir.

2000); Brewer v. Commissioner, T.C. Memo. 2005-10.     Petitioner

has not argued that any of these or similar grounds are present

in this case.    Furthermore, we are not inclined to allow

petitioner to withdraw his concessions where doing so will

prejudice respondent by increasing the cost of litigating this

case, particularly because petitioner conceded that respondent’s

determination was correct in order to avoid a trial.    See Gale v.

Commissioner, T.C. Memo. 2002-54.

     At this time we decline to impose sanctions under section

6673(a)(1).   However, we warn petitioner that this Court is not

the appropriate forum for airing his personal grievances, and we
                                 - 4 -

shall impose a penalty of up to $25,000 under section 6673(a)(1)

if petitioner continues to advance groundless arguments or files

additional motions to delay the final outcome of this case and

increase the cost of maintaining these proceedings.

     Accordingly, we shall deny petitioner’s motion for

reconsideration.

     To reflect the foregoing,


                                              An appropriate order will

                                         be issued.